NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                      is not citable as precedent. It is a public record.


 United States Court of Appeals for the Federal Circuit


                                          05-1226


                                 IN RE JAMES L. MARTIN


                             ___________________________

                             DECIDED: November 9, 2005
                             ___________________________


Before NEWMAN, RADER, and BRYSON, Circuit Judges.

PER CURIAM.

          James L. Martin appeals from the decision of the Court of International Trade

revoking his admission to the bar of that court. In re Martin, Misc. No. 04-00002. We

affirm.

          Mr. Martin has a long history of litigation over his membership in the bars of

various state and federal courts. In 1997, this court revoked his membership in the bar

of this court in an opinion that summarized the course of that litigation up to that date.

In re Martin, 120 F.3d 256 (Fed. Cir. 1997). Mr. Martin was originally admitted to the

bar of this court based on a certificate of good standing issued by the United States Tax

Court in 1995. His admission to that court was in turn premised on a certificate of good

standing from the New Jersey Board of Bar Examiners issued in 1984.
      In the 1997 order of this court revoking his membership in the bar of this court,

we noted that Mr. Martin was informed within a month after his admission to the New

Jersey state bar that he was not admitted to that state’s bar and that the issuance of the

certificate of good standing was in error. Because Mr. Martin did not dispute those facts

and because he failed to show that he was a member in good standing of the bar of any

state or that he was admitted to practice before the highest court of any state, this court

ruled that his admission to the bar of this court was granted in error. We therefore

revoked his membership. In re Martin, 120 F.3d at 258-59.

      Mr. Martin’s membership in the bar of the United States Court of Appeals for the

Third Circuit was subsequently revoked ab initio. His membership in the bar of that

court had been predicated on his membership in this court’s bar. Because the Third

Circuit found that there was no proper predicate for Mr. Martin’s admission to its bar, it

revoked his membership in that bar.

      The Court of International Trade subsequently issued an order to show cause

why Mr. Martin’s membership in the bar of that court should not be revoked, since his

membership in that court’s bar was predicated on his membership in the bar of the Third

Circuit. After giving Mr. Martin an opportunity to respond, the Court of International

Trade revoked his bar membership. In an opinion, the court ruled that Mr. Martin was

admitted to the court’s bar based on a mistaken factual premise and that the record

indicated that he had never been properly admitted to any state bar to support his

membership in the bar of any federal court. The mistaken factual premise, the court

explained, “was resolved by the Third Circuit’s ab initio revocation of Mr. Martin’s

admission to its court’s bar.” Because Mr. Martin did not present evidence of being a




05-1226                                     2
member in good standing of a state bar or a federal court bar to support his admission

and membership in the bar of the Court of International Trade, the court revoked his

admission to the court’s bar ab initio. On Mr. Martin’s motion for reconsideration, the

court rejected his collateral challenge to the Third Circuit’s decision revoking his

admission to the bar of that court, and it rejected his argument that his membership in

the court’s bar should not be revoked because he was still a member of the bar of other

federal courts of appeals.

         On appeal to this court, Mr. Martin raises a variety of claims, most of them having

no relevance to the single narrow issue that was before the Court of International

Trade—whether there was any valid predicate for his membership in the bar of that

court.    Having reviewed Mr. Martin’s submissions and the pertinent prior decisions

relating to this matter, we are satisfied that the Court of International Trade did not

commit error in concluding that Mr. Martin failed to show that he is a member of good

standing of any state bar and in ruling that his membership in the bar of that court was

based on a mistaken factual predicate. Mr. Martin contends that he “was admitted to

the state bar . . . and was neither suspended nor disbarred from the state bar.”

However, both this court in 1997 and the Court of International Trade in the proceedings

here under review concluded that the certificate of admission to the New Jersey bar was

issued in error and that the error was corrected promptly thereafter. As a result, both

courts concluded that Mr. Martin has never actually been a member in good standing of

the bar of New Jersey or authorized to practice before the highest court of that state.

Mr. Martin has failed to offer any persuasive reason to conclude either that that factual

determination is erroneous or that it does not justify revocation of his admission to the




05-1226                                       3
bar of the Court of International Trade. We therefore uphold the decision of the Court of

International Trade revoking Mr. Martin’s admission to the bar of that court and striking

his name from the roster of attorneys admitted to practice before that court.




05-1226                                     4